          Case 1:21-cv-00012-NONE-SAB Document 3 Filed 01/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     VICHAI VONGSVIRATES,                               Case No. 1:21-cv-00012-NONE-SAB
11
                    Plaintiff,                          ORDER GRANTING APPLICATION TO
12                                                      PROCEED IN FORMA PAUPERIS
            v.
13                                                      (ECF Nos. 1, 2)
     RUSHMORE LOAN MANAGEMENT
14   SERVICES,

15                  Defendant.

16

17          Plaintiff Vichai Vongsvirates filed a complaint that was docketed on January 4, 2021,

18 along with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos.

19 1, 2.) Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.
20 Notwithstanding this order, the Court does not direct that service be undertaken until the Court

21 screens the complaint in due course and issues its screening order.

22          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

23
     IT IS SO ORDERED.
24

25 Dated:     January 6, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
